PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/737,543
Filing Date: 12 Jun 2015
Appellant(s): Larios et al.



__________________
David Rodrigues
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 15th, 2020.

Related Appeals
The instant application is subject to an obvious type double patenting rejection over application 14/737,547 (Attorney Docket Number 75754-US-NP [2] DC1200236US3). See Final Office Action, page 27. Appellant has also filed a notice of appeal and appeal brief in the 14/737,547 case.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 5-7, 9-13, and 15 are rejected under 35 U.S.C. 103 as being obvious over Griesbach, III et al. (US 2003/0106560) with evidentiary reference Kobylivker et al. (US 6,072,005) in view of McCormack et al. (US 2002/0187304) and Giacobbe (US 5,453,318) incorporated by reference in McCormack and further in view of Vasile et al. (Practical Guide to Polyethylene, Rapra Technology, Ch. 2 and 5, pages 15-18, and 98-99).
	Regarding claim 1, Griesbach discloses a multilayered film including a core layer (18) and skin layers (20) (0053). In examples 1 and 2, Griesbach discloses the core layer including a polyethylene polymer blend of 39 wt% Dow 3310 and 2.8 wt% Dowlex 4012. Consequently, the polyethylene polymer blend comprise at least 40 wt% Dow 3310 (39/(39+2.8)=93.3%).
	As evidenced by Kobylivker, Dow 3310 is a linear low density polyethylene copolymer (i.e., ethylene-based polymer) having a melt index of 3.3 grams/10 min, overlapping the claimed melt index of 0.7-6 g/10 min; and a density of 0.917 g/cc, overlapping the claimed density of 0.900-0.935 g/cc (column 10, lines 28-31). 
	As further evidenced by Kobylivker, Dow 4012 is a low density polyethylene having a melt index of 12 and density of 0.916 g/cc (column 10, lines 37-40).
	Therefore, the polyethylene polymer blend of Dow 3310 and Dowlex 4012 would have an overall density of 0.916-0.917 g/cc and melt index of about 3.6 g/ 10 min (calculated as logMIblend= w1logMI1+w2logMI2 where w1 and w2 are the compositional proportions of the polymer blend), overlapping the claimed overall density of about 0.910-0.945 g/cc and melt index of about 0.7-6 g/10 min.
	Griesbach does not disclose the polyethylene polymer blend comprising 15 to 30% by weight of the polyethylene polymer blend of a medium or high density polyethylene. And while Griesbach teaches that the skin layer may include polymer and 
	Regarding the skin layer composition, McCormack, in the analogous field of multilayered breathable personal care films (0046), discloses a skin layer composition comprising a propylene-based polymer, the polymer comprising 20 to 80 wt% low density polyethylene, overlapping the claimed 10 to 30 wt%, and an ethylene-propylene copolymer elastomer containing a major percentage of propylene (instant polypropylene polymer blend; 0008). The polypropylene being isotactic (as taught in Giacobbe incorporated by reference in McCormack). The skin layer is not a non-woven material (0042).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the skin layer composition of Griesbach to comprise a propylene-based polymer which is a blend of low density polyethylene and isotactic polypropylene as taught by McCormack, to provide enhanced breathability to the film (0013).
	Regarding the polyethylene polymer blend, Vasile, in the analogous field of textile products containing polyethylene, discloses medium or high density polyethylene included in blends for producing household goods, wrapping, refuse sacks, carrier bags, and industrial liners (page 17 and 18). Medium density polyethylene has a density 3 and high-density polyethylene has a density ranging from 0.942-0.965 g/cm3 (Table 2.1).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added medium or high density polyethylene having a density from 0.926-0.965 g/cc as taught by Vasile to the polyethylene polymer blend of Griesbach, as medium density polyethylene has properties of good impact and drop resistance (page 17), and high density polyethylene has exceptional impact strength (page 17).
	Vasile does not disclose wherein the polyethylene polymer blend comprise 15 to 30 wt% of the polyethylene polymer blend of the medium or high density polyethylene. However, as discussed above, the medium or high density polyethylenes are added to the compositional blends to achieve varied properties. For example: film clarity for low density polyethylene (page 16), impact strength for high density polyethylene (page 17) and a mixture of both the properties of low and high density polyethylene for medium density polyethylene (page 17).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve 
	In this case, Griesbach in view of Vasile do not specify the workable ranges for how much medium density or high density polyethylene to add to the polyethylene polymer blend, but they do describe the general conditions of the claim, namely a polyethylene polymer blend comprising at least 40 wt% of the polyethylene polymer blend of an ethylene-based polymer and the blend further comprising medium density or high density polyethylene. It would not be inventive to discover the workable ranges for the compositional proportions of the medium density, or high density polyethylene by routine experimentation of the invention taught by Griesbach in view of Vasile.
	Regarding claim 2, McCormack discloses the ethylene-propylene copolymer elastomer (instant polypropylene polymer blend) contained in an amount of 20 to 80% by weight (0008), overlapping the claimed at least about 60% by weight.
	Regarding claim 5, while Griesbach discloses the core layer including polymeric blends (0048) Griesbach does not specifically teach a polyethylene polymer blend further comprising a low density polyethylene having a density of about 0.915-0.930 g/cc and a melt index of about 0.2-15 g/10 min.
	Vasile, in the analogous field of textile products containing polyethylene, discloses low-density polyethylene included in blends for producing bags, bakery films, textile and paper overwrap (page 16). Low density polyethylene has a density ranging from 0.910 to 0.925 g/cm3 (Table 2.1). Vasile further discloses that for film and fiber applications a MFR of 2-8 g/10 min is used (page 99).
3 and melt flow rate between 2-8 g/10 min as taught by Vasile to the polyethylene polymer blend of Griesbach, as low-density polyethylene achieves properties of high impact resistance, excellent electrical properties and is used in films in which high-clarity are required (page 16).
	Regarding claim 6, Vasile does not disclose wherein the polyethylene polymer blend comprises less than 30% by weight of the polyethylene polymer blend of the low density polyethylene. However, as discussed above, the low density polyethylene is added to the compositional blends to achieve varied properties. For example: film clarity for low density polyethylene (page 16), impact strength for high density polyethylene (page 17) and a mixture of both the properties of low and high density polyethylene for medium density polyethylene (page 17).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

	Regarding claim 7, Vasile further discloses that for film and fiber applications MDPE and HDPE having a MFR of 2-8 g/10 min is used (page 99).
	Regarding claim 9, Griesbach discloses that total skin layer thickness ranges from about 3% to 30% of the total thickness of the film (0072), therefore, in a 3-layer film (two skin layers and a core), the core would comprises from 70 to 93% of the overall film thickness, overlapping the claimed core thickness from about 50 to about 80% of the overall film thickness.
	Regarding claim 10, Griesbach discloses wherein the skin layers may have the same thickness (0068).
	Regarding claims 11 and 12, given the composition of modified Griesbach as well as the method of making the film i.e., coextrusion (0091) is identical as claimed, it is expected for the film of modified Griesbach to exhibit one of the following properties: a spencer dart impact strength of greater than 140 g; a 2% secant modulus of greater than about 16,000 psi in the machine and cross direction; a stress at break in the cross direction of greater than about 1,700 psi and in a machine direction of greater than f/in3 as claimed in claim 11 and a softness value difference of less than 5%, when compared to a 100% polyethylene film having a secant modulus greater than about 16,000 psi in the machine direction or a noise value of less than 0.5 dB between a frequency band of 1,000 Hz and 5,000 Hz as claimed in claim 12, because, it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 
	Regarding claim 13, Griesbach discloses wherein the film has a basis weight of less than about 20 gsm (0068), overlapping the claimed basis weight of between about 10-20 gsm.
	Regarding claim 15, Griesbach discloses a multilayered film including a core layer (18) and skin layers (20) (0053). In examples 1 and 2, Griesbach discloses the core layer including a polyethylene polymer blend of 39 wt% Dow 3310 and 2.8 wt% Dowlex 4012. Consequently, the polyethylene polymer blend comprise at least 40 wt% Dow 3310 (39/(39+2.8)=93.3%).
	As evidenced by Kobylivker, Dow 3310 is a linear low density polyethylene copolymer (i.e., ethylene-based polymer) having a melt index of 3.3 grams/10 min, overlapping the claimed melt index of 0.7-6 g/10 min; and a density of 0.917 g/cc, overlapping the claimed density of 0.900-0.935 g/cc (column 10, lines 28-31). 
	As further evidenced by Kobylivker, Dow 4012 is a low density polyethylene having a melt index of 12 and density of 0.916 g/cc (column 10, lines 37-40).
	Therefore, the polyethylene polymer blend of Dow 3310 and Dowlex 4012 would have an overall density of 0.916-0.917 g/cc and melt index of about 3.6 g/ 10 min (calculated as logMIblend= w1logMI1+w2logMI2 where w1 and w2 are the compositional proportions of the polymer blend), overlapping the claimed overall density of about 0.910-0.945 g/cc and melt index of about 0.7-6 g/10 min.
	Griesbach does not disclose the polyethylene polymer blend comprising 15 to 30% by weight of the polyethylene polymer blend of a medium or high density 
	Regarding the skin layer composition, McCormack, in the analogous field of multilayered breathable personal care films (0046), discloses a skin layer composition comprising a propylene-based polymer, the polymer comprising 20 to 80 wt% low density polyethylene, overlapping the claimed 10 to 30 wt%, and an ethylene-propylene copolymer elastomer containing a major percentage of propylene (instant polypropylene polymer blend; 0008). The polypropylene being isotactic (as taught in Giacobbe incorporated by reference in McCormack). The skin layer is not a non-woven material (0042).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the skin layer composition of Griesbach to comprise a propylene-based polymer which is a blend of low density polyethylene and isotactic polypropylene as taught by McCormack, to provide enhanced breathability to the film (0013).
	Regarding the polyethylene polymer blend, Vasile, in the analogous field of textile products containing polyethylene, discloses medium or high density polyethylene included in blends for producing household goods, wrapping, refuse sacks, carrier bags, and industrial liners (page 17 and 18). Medium density polyethylene has a density 3 and high-density polyethylene has a density ranging from 0.942-0.965 g/cm3 (Table 2.1).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added medium or high density polyethylene having a density from 0.926-0.965 g/cc as taught by Vasile to the polyethylene polymer blend of Griesbach, as medium density polyethylene has properties of good impact and drop resistance (page 17), and high density polyethylene has exceptional impact strength (page 17).
	Vasile does not disclose wherein the polyethylene polymer blend comprise 15 to 30 wt% of the polyethylene polymer blend of the medium or high density polyethylene. However, as discussed above, the medium or high density polyethylenes are added to the compositional blends to achieve varied properties. For example: film clarity for low density polyethylene (page 16), impact strength for high density polyethylene (page 17) and a mixture of both the properties of low and high density polyethylene for medium density polyethylene (page 17).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve 
	In this case, Griesbach in view of Vasile do not specify the workable ranges for how much medium density or high density polyethylene to add to the polyethylene polymer blend, but they do describe the general conditions of the claim, namely a polyethylene polymer blend comprising at least 40 wt% of the polyethylene polymer blend of an ethylene-based polymer and the blend further comprising medium density or high density polyethylene. It would not be inventive to discover the workable ranges for the compositional proportions of the medium density, or high density polyethylene by routine experimentation of the invention taught by Griesbach in view of Vasile.
	Griesbach further teaches the skin layers of the multilayered film being thermally bonded to a nonwoven film (i.e., bonded on a surface that is opposed to a surface that contacts the core layer) (0014).
	Please note, claim 15 includes product by process language in regards to “ultrasonically bonded”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by 
Regarding the overlapping ranges discussed in claims 1, 2, 5-7, 9, 13, and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

	Claims 1, 3, 5-7, 9-13, and 15 are rejected under 35 U.S.C. 103 as being obvious over Griesbach, III et al. (US 2003/0106560) with evidentiary reference Kobylivker et al. (US 6,072,005) in view of Kong et al. (US 2006/0024520) and further in view of Vasile et al. (Practical Guide to Polyethylene, Rapra Technology, Ch. 2 and 5, pages 15-18, and 98-99).
	Regarding claim 1, Griesbach discloses a multilayered film including a core layer (18) and skin layers (20) (0053). In examples 1 and 2, Griesbach discloses the core layer including a polyethylene polymer blend of 39 wt% Dow 3310 and 2.8 wt% Dowlex 4012. Consequently, the polyethylene polymer blend comprise at least 40 wt% Dow 3310 (39/(39+2.8)=93.3%).
	As evidenced by Kobylivker, Dow 3310 is a linear low density polyethylene copolymer (i.e., ethylene-based polymer) having a melt index of 3.3 grams/10 min, 
	As further evidenced by Kobylivker, Dow 4012 is a low density polyethylene having a melt index of 12 and density of 0.916 g/cc (column 10, lines 37-40).
	Therefore, the polyethylene polymer blend of Dow 3310 and Dowlex 4012 would have an overall density of 0.916-0.917 g/cc and melt index of about 3.6 g/ 10 min (calculated as logMIblend= w1logMI1+w2logMI2 where w1 and w2 are the compositional proportions of the polymer blend), overlapping the claimed overall density of about 0.910-0.945 g/cc and melt index of about 0.7-6 g/10 min.
	Griesbach does not disclose the polyethylene polymer blend comprising 15 to 30% by weight of the polyethylene polymer blend of a medium or high density polyethylene. And while Griesbach teaches that the skin layer may include polymer and polymer blends alone or in combination with homopolymers, copolymers and blends of polyolefins, and is not a non-woven film (0049 and 0091), Griesbach does not expressly teach the skin layer comprising a propylene homopolymer in an amount of 100 wt% or a polypropylene polymer blend that comprises a low density polyethylene in an amount of 10 to 30 wt% and an isotactic polypropylene.
	Regarding the skin layer composition, Kong, in the analogous field of multilayered permeable films (0002), discloses a skin layer composition comprising a propylene homopolymer (0066) or polypropylene polymer blend (0069). Given Kong discloses the beta-nucleating agent as optional in the skin layer (0066), the skin layer would comprising 100 wt% of the propylene homopolymer. The skin layer is not a non-woven material (0085).

	Regarding the polyethylene polymer blend, Vasile, in the analogous field of textile products containing polyethylene, discloses medium or high density polyethylene included in blends for producing household goods, wrapping, refuse sacks, carrier bags, and industrial liners (page 17 and 18). Medium density polyethylene has a density ranging from 0.926 to 0.940 g/cm3 and high-density polyethylene has a density ranging from 0.942-0.965 g/cm3 (Table 2.1).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added medium or high density polyethylene having a density from 0.926-0.965 g/cc as taught by Vasile to the polyethylene polymer blend of Griesbach, as medium density polyethylene has properties of good impact and drop resistance (page 17), and high density polyethylene has exceptional impact strength (page 17).
	Vasile does not disclose wherein the polyethylene polymer blend comprise 15 to 30 wt% of the polyethylene polymer blend of the medium or high density polyethylene. However, as discussed above, the medium or high density polyethylenes are added to the compositional blends to achieve varied properties. For example: film clarity for low density polyethylene (page 16), impact strength for high density polyethylene (page 17) and a mixture of both the properties of low and high density polyethylene for medium density polyethylene (page 17).

	In this case, Griesbach in view of Vasile do not specify the workable ranges for how much medium density or high density polyethylene to add to the polyethylene polymer blend, but they do describe the general conditions of the claim, namely a polyethylene polymer blend comprising at least 40 wt% of the polyethylene polymer blend of an ethylene-based polymer and the blend further comprising medium density or high density polyethylene. It would not be inventive to discover the workable ranges for the compositional proportions of the medium density, or high density polyethylene by routine experimentation of the invention taught by Griesbach in view of Vasile.
	Regarding claim 3, Kong discloses the propylene homopolymer being isotactic or syndiotactic (0066).
	Regarding claim 5, while Griesbach discloses the core layer including polymeric blends (0048) Griesbach does not specifically teach a polyethylene polymer blend 
	Vasile, in the analogous field of textile products containing polyethylene, discloses low-density polyethylene included in blends for producing bags, bakery films, textile and paper overwrap (page 16). Low density polyethylene has a density ranging from 0.910 to 0.925 g/cm3 (Table 2.1). Vasile further discloses that for film and fiber applications a MFR of 2-8 g/10 min is used (page 99).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added low-density polyethylene having a density from 0.910 to 0.925 g/cm3 and melt flow rate between 2-8 g/10 min as taught by Vasile to the polyethylene polymer blend of Griesbach, as low-density polyethylene achieves properties of high impact resistance, excellent electrical properties and is used in films in which high-clarity are required (page 16).
	Regarding claim 6, Vasile does not disclose wherein the polyethylene polymer blend comprises less than 30% by weight of the polyethylene polymer blend of the low density polyethylene. However, as discussed above, the low density polyethylene is added to the compositional blends to achieve varied properties. For example: film clarity for low density polyethylene (page 16), impact strength for high density polyethylene (page 17) and a mixture of both the properties of low and high density polyethylene for medium density polyethylene (page 17).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which 
	In this case, Griesbach in view of Vasile do not specify the workable ranges for how much low density polyethylene to add to the polyethylene polymer blend, but they do describe the general conditions of the claim, namely a polyethylene polymer blend comprising at least 40 wt% of the polyethylene polymer blend of an ethylene-based polymer and the blend further comprising low density polyethylene. It would not be inventive to discover the workable ranges for the compositional proportions of the low density polyethylene by routine experimentation of the invention taught by Griesbach in view of Vasile. 
	Regarding claim 7, Vasile further discloses that for film and fiber applications MDPE and HDPE having a MFR of 2-8 g/10 min is used (page 99).
	Regarding claim 9, Griesbach discloses that total skin layer thickness ranges from about 3% to 30% of the total thickness of the film (0072), therefore, in a 3-layer film (two skin layers and a core), the core would comprises from 70 to 93% of the overall film thickness, overlapping the claimed core thickness from about 50 to about 80% of the overall film thickness.
Regarding claim 10, Griesbach discloses wherein the skin layers may have the same thickness (0068).
	Regarding claims 11 and 12, given the composition of modified Griesbach as well as the method of making the film i.e., coextrusion (0091) is identical as claimed, it is expected for the film of modified Griesbach to exhibit one of the following properties: a spencer dart impact strength of greater than 140 g; a 2% secant modulus of greater than about 16,000 psi in the machine and cross direction; a stress at break in the cross direction of greater than about 1,700 psi and in a machine direction of greater than about 2,000 psi or a puncture resistance greater than about 15 ft lbf/in3 as claimed in claim 11 and a softness value difference of less than 5%, when compared to a 100% polyethylene film having a secant modulus greater than about 16,000 psi in the machine direction or a noise value of less than 0.5 dB between a frequency band of 1,000 Hz and 5,000 Hz as claimed in claim 12, because, it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 13, Griesbach discloses wherein the film has a basis weight of less than about 20 gsm (0068), overlapping the claimed basis weight of between about 10-20 gsm.
	Regarding claim 15, Griesbach discloses a multilayered film including a core layer (18) and skin layers (20) (0053). In examples 1 and 2, Griesbach discloses the core layer including a polyethylene polymer blend of 39 wt% Dow 3310 and 2.8 wt% Dowlex 4012. Consequently, the polyethylene polymer blend comprise at least 40 wt% Dow 3310 (39/(39+2.8)=93.3%).
	As evidenced by Kobylivker, Dow 3310 is a linear low density polyethylene copolymer (i.e., ethylene-based polymer) having a melt index of 3.3 grams/10 min, overlapping the claimed melt index of 0.7-6 g/10 min; and a density of 0.917 g/cc, overlapping the claimed density of 0.900-0.935 g/cc (column 10, lines 28-31). 
	As further evidenced by Kobylivker, Dow 4012 is a low density polyethylene having a melt index of 12 and density of 0.916 g/cc (column 10, lines 37-40).
blend= w1logMI1+w2logMI2 where w1 and w2 are the compositional proportions of the polymer blend), overlapping the claimed overall density of about 0.910-0.945 g/cc and melt index of about 0.7-6 g/10 min.
	Griesbach does not disclose the polyethylene polymer blend comprising 15 to 30% by weight of the polyethylene polymer blend of a medium or high density polyethylene. And while Griesbach teaches that the skin layer may include polymer and polymer blends alone or in combination with homopolymers, copolymers and blends of polyolefins, and is not a non-woven film (0049 and 0091), Griesbach does not expressly teach the skin layer comprising a propylene homopolymer in an amount of 100 wt% or a polypropylene polymer blend that comprises a low density polyethylene in an amount of 10 to 30 wt% and an isotactic polypropylene.
	Regarding the skin layer composition, Kong, in the analogous field of multilayered permeable films (0002), discloses a skin layer composition comprising a propylene homopolymer (0066) or polypropylene polymer blend (0069). Given Kong discloses the beta-nucleating agent as optional in the skin layer (0066), the skin layer would comprising 100 wt% of the propylene homopolymer. The skin layer is not a non-woven material (0085).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the skin layer composition of Griesbach to comprise a propylene homopolymer in an amount of 100 wt% as taught by Kong, to achieve a film which is permeable to both gas and water-vapor (0031).
Regarding the polyethylene polymer blend, Vasile, in the analogous field of textile products containing polyethylene, discloses medium or high density polyethylene included in blends for producing household goods, wrapping, refuse sacks, carrier bags, and industrial liners (page 17 and 18). Medium density polyethylene has a density ranging from 0.926 to 0.940 g/cm3 and high-density polyethylene has a density ranging from 0.942-0.965 g/cm3 (Table 2.1).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added medium or high density polyethylene having a density from 0.926-0.965 g/cc as taught by Vasile to the polyethylene polymer blend of Griesbach, as medium density polyethylene has properties of good impact and drop resistance (page 17), and high density polyethylene has exceptional impact strength (page 17).
	Vasile does not disclose wherein the polyethylene polymer blend comprise 15 to 30 wt% of the polyethylene polymer blend of the medium or high density polyethylene. However, as discussed above, the medium or high density polyethylenes are added to the compositional blends to achieve varied properties. For example: film clarity for low density polyethylene (page 16), impact strength for high density polyethylene (page 17) and a mixture of both the properties of low and high density polyethylene for medium density polyethylene (page 17).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration 
	In this case, Griesbach in view of Vasile do not specify the workable ranges for how much medium density or high density polyethylene to add to the polyethylene polymer blend, but they do describe the general conditions of the claim, namely a polyethylene polymer blend comprising at least 40 wt% of the polyethylene polymer blend of an ethylene-based polymer and the blend further comprising medium density or high density polyethylene. It would not be inventive to discover the workable ranges for the compositional proportions of the medium density, or high density polyethylene by routine experimentation of the invention taught by Griesbach in view of Vasile.
	Griesbach further teaches the skin layers of the multilayered film being thermally bonded to a nonwoven film (i.e., bonded on a surface that is opposed to a surface that contacts the core layer) (0014).
	Please note, claim 15 includes product by process language in regards to “ultrasonically bonded”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is 
Regarding the overlapping ranges discussed in claims 1, 5-7, 9, 13, and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-3, 5, 9, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11-13, 19, and 20 of copending Application No. 14/737547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claims 1 and 15, Claims 1 and 19 of copending Application No. 14/737547 recite all of the limitations of claims 1 and 15 except the skin layer not being a non-woven material or including a medium of high density polyethylene in an amount of 15 to 30 wt% however the specification of copending Application No. 14/737547 teaches that the skin layers are not non-wovens (0017) and the addition of 10 to 30 wt% of medium of high density polyethylene to the polyethylene polymer blend (0008) and therefore it is clear that an identical film as claimed is taught by the copending application.
	Regarding claim 2, claim 5 of copending Application No. 14/737547 teaches this limitation.
	Regarding claim 3, 5, 9, and 10, claims 8, 11-13, and 20 of copending Application No. 14/737547 teach these limitations.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2) Response to Argument

(A) Response to Appellant’s argument regarding the rejection over Griesbach, III et al. (US 2003/0106560) with evidentiary reference Kobylivker et al. (US 6,072,005) in view of McCormack et al. (US 2002/0187304) and Giacobbe (US 5,453,318) incorporated by reference in McCormack and further in view of Vasile et al. (Practical Guide to Polyethylene, Rapra Technology, Ch. 2 and 5, pages 15-18, and 98-99) starting on page 5 of the Brief
Appellant argues that there is no motivation to combine Vasile with Griesbach. Specifically, Appellant argues that Griesbach is directed to breathable, absorbent films while Vasile does not teach or describe any such films. Furthermore, Appellant argues that Vasile does not describe the addition of MDPE or HDPE being used in breathable film packaging containers and that the broad disclosure of various articles can have a plethora of properties. Moreover, nothing in Vasile points to breathability of films when including HDPE or MDPE. Thus the proposed combination would be unobvious and also a person of ordinary skill would not have arrived at the claimed range of 15 to 30 wt%. Appellant argues that none of the cited references teach addition of a blend with MDPE or HDPE to the core of a multilayer film would significantly improve properties such as breathability, puncture resistance, and dart impact stretch, thus the claimed range could not be arrived at by routine experimentation as asserted by the Examiner.
The examiner respectfully disagrees that there is no motivation to combine Griesbach and Vasile or a person of ordinary skill would not have arrived by the claimed range by routine experimentation. Vasile teaches HDPE and MDPE being used in the 
Griesbach is directed towards a core layer which includes a blend of polyethylene (0048). Thus Griesbach sets forth a core that includes a blend of polyethylenes but does not specify the addition of HDPE or MDPE. Furthermore, Griesbach teaches that the end laminate is breathable (0013). Thus any modification proposed to Griesbach cannot render the invention unsatisfactory for its intended purposed or change the principle of operation of the reference.
Vasile teaches the addition of HDPE and MDPE to affect the properties of the film. For example film clarity for LDPE (page 16), impact strength for HDPE (page 17) and a mixture of both properties of LDPE and HDPE for MDPE (page 17). It is clear from Vasile that HDPE or MDEP are added to achieve varied properties.
A person of ordinary skill in the art is motivated by Vasile to add HDPE or MDPE to achieve a specific property or blend of properties within the polyethylene blend of Griesbach. Vasile does not set forth a specific range for the compositional proportions of HDPE or MDPE to add to the blend. However, as discussed above, clearly the addition of HDPE or MDPE are added to a film to achieve a certain property within the film, and can therefore be recognized as a result-effective variable. As further set forth, 
Appellant further submits that Vasile is not analogous art or reasonably pertinent to the problem of the claimed invention. In particular, appellant argues that the field of endeavor of multilayer films is too broad and that the field of endeavor should be determined by reference to explanation of the invention subject matter in the patent application (see In re Bigio). Thus, the present invention is directed to cloth-like backsheets having a multilayer film structure and containing combinations of specific polymers that function to reduce noise and increase puncture resistance and dart impact when bonded to a nonwoven. Vasile directed to a “practical guide to polyethylene” describes only basic types of polyethylene its general properties, function and applications and thus cannot be said to be in the same field of endeavor.
	In response to applicant's argument that Vasile is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the examiner has not set forth that Vasile is reasonably pertinent however, the examiner In re Bigio cites back to Wood, 599 F.2d at 1036 which confines the field of endeavor to the scope explicitly specified in the background of the invention. Further confirming that the field of appellant’s invention is multilayer films and multilayer films for articles.
	Vasile teaches types of polypropylene used in a multilayer film (see page 18 disclosing a three-layer film) and made into articles (pages 17 and 18). Vasile does not disclose addressing the same problems as applicant, however, for a prior art reference to be analogous art only one of the prior art being in the same field of endeavor or the prior art being reasonably pertinent to the problem faced by applicant needs to be met.

(B) Response to Appellant’s argument regarding the rejection over Griesbach, III et al. (US 2003/0106560) with evidentiary reference Kobylivker et al. (US 6,072,005) in view of Kong et al. (US 2006/0024520) and further in view of Vasile et al. (Practical Guide to Polyethylene, Rapra Technology, Ch. 2 and 5, pages 15-18, and 98-99) starting on page 10 of the Brief
Appellant argues that the arguments (made above) that pertain to Griesbach and Vasile and hereby incorporated by reference.
For at least the same reasons presented above in response to the arguments with respect to Griesbach in view of McCormack and further in view of Vasile, the arguments over Griesbach in view of Kong in view of Vasile are maintained.
Appellant further argues in regards to Kong that Kong does not teach the use of a polyethylene polymer blend for use in the core layer and thus teaches away from the core layer composition of Griesbach. Moreover, appellant argues that there is not motivation to combine Griesbach with Kong as the motivation provided by the office is attributed to the permeability of the film and is not a direct result of the polypropylene skin layer. Thus a person of ordinary skill seeking to achieve permeability would not be motivated to replace only the skin layer of Griesbach without also replacing or considering the core layer.
	Griesbach is directed to a multilayer film including a core layer and skin layers (0053). The laminate of Griesbach is breathable (0013). Griesbach further teaches that each skin layer may include polymer and polymer blends alone or in combination with homopolymer, copolymer and blends of polyolefins. However, Griesbach does not expressly teach the skin layer comprising propylene homopolymer in an amount of 100 wt%. Kong is a teaching reference used to teach a breathable film comprising a skin layer which is 100 wt% propylene homopolymer (0066). While Kong does not disclose all the features of the present claimed invention, as Kong is used as a teaching In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, Kong teaches a gas and water-vapor breathable film having skin layers that are 100 wt% propylene homopolymer and in combination with the Griesbach, discloses the presently claimed invention. The proposed combination is not a teaching away as the proposed modification (i.e., a skin layer of 100 wt% propylene homopolymer) would not change the principle of operation of Griesbach. This is because it would be expected for the skin layer composition in the breathable film of Kong to be breathable when combined with the breathable laminate of Griesbach.

(C) Response to Appellant’s argument regarding claims 1-3, 5, 9, 10, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11-13, 19, and 20 of copending Application No. 14/737547 (reference application)
As appellant has provided no arguments over the double patenting rejection, the rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
	/ALICIA J SAWDON/	Primary Examiner, Art Unit 1781                                                                                                                                                                                                        


	/FRANK J VINEIS/           Supervisory Patent Examiner, Art Unit 1781                  

                                                                                                                                                                           /Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.